Exhibit 10.46
image_11a.jpg [image_11a.jpg]


July 18, 2019




Mr. Paul D. Fabara


Dear Paul,


We are pleased to offer you the opportunity to join Visa Inc. (“Visa” or the
“Company”) as Executive Vice President & Chief Risk Officer, working at the
Company’s office at One Market, San Francisco, CA. Your first day of employment
with Visa is expected to be Monday, September 2, 2019 (“Start Date”). This offer
of employment is subject to the approval of the Visa Inc. Board of Directors and
its Compensation Committee. As Executive Vice President & Chief Risk Officer,
you will report to the Chief Executive Officer of the Company. The primary
details of your offer are as follows:
Base Salary. As discussed, your base salary will be paid at the rate of $750,000
per annum (less applicable taxes, deductions and withholdings) and is payable on
a semi-monthly basis, in accordance with Visa’s regular payroll practices.
Visa Incentive Plan. You will be eligible to participate in the Visa Incentive
Plan (“VIP”) each fiscal year. Your bonus target under the VIP is one hundred
fifty percent (150%) of your base salary, with a maximum bonus opportunity of
three hundred percent (300%) of your base salary, subject to the terms and
conditions of the VIP. Visa’s fiscal year begins on October 1, and any bonus for
which you are eligible under the VIP will be based on an evaluation of your
performance and that of the Company and on your salary, and will be prorated to
reflect the portion of the year you were eligible.
Long-Term Incentive Plan. You will also be eligible to participate in Visa’s
Long-Term Incentive Plan (“LTIP”). Your initial long-term incentive compensation
award to be granted in November 2019 will be $3,125,000. Your long-term
incentive compensation award in future years will be determined at the
conclusion of each fiscal year based on an evaluation of your performance and
that of the Company. Any long-term incentive compensation awarded to you will be
subject to the terms and conditions of the applicable plan, including vesting
requirements, as approved by the Compensation Committee of the Board.
One-Time Equity Awards.
To compensate you for unvested equity and other incentives from your current
employer, we will provide you with a one-time equity award with a value of
$9,200,000 comprised of 25% stock options and 75% restricted stock units. The
number of options/restricted stock units subject to such grants will be
determined based on the “fair value” of an option/share of restricted stock on
the date of grant as determined by Visa under the applicable accounting
standards, rounded to the nearest whole share. Your One-Time Equity Award will
be granted and converted into stock options and restricted stock units in the
first full month following your Start Date. Your One-Time Equity Award shall
become vested in accordance with the following schedule, assuming your continued
employment by Visa through each such date: 34% on January 31, 2020, 33% on



--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


January 31, 2021, and 33% on January 31, 2022. The One-Time Equity Award will be
subject to the terms and conditions of the Visa Inc. 2007 Equity Incentive
Compensation Plan and the individual award agreements corresponding to the
awards.
In addition, we will provide you with another one-time equity award with a value
of $1,200,000 comprised of 25% stock options and 75% restricted stock units. The
number of options/restricted stock units subject to such grants will be
determined based on the “fair value” of an option/share of restricted stock on
the date of grant as determined by Visa under the applicable accounting
standards, rounded to the nearest whole share. Your One-Time Equity Award will
be granted and converted into stock options and restricted stock units in the
first full month following your Start Date. Your One-Time Equity Award shall
become vested in accordance with the following schedule, assuming your continued
employment by Visa through each such date: 50% on the first anniversary of the
grant date, and 50% on the second anniversary of the grant date. The One-Time
Equity Award will be subject to the terms and conditions of the Visa Inc. 2007
Equity Incentive Compensation Plan and the individual award agreements
corresponding to the awards.


One-Time Cash Award. To compensate you for forfeited bonus payments and other
incentives from your current employer, we will provide you with a one-time cash
award of $1,400,000, less applicable taxes and withholdings, which will be paid
to you as soon as practicable after your Start Date. This one-time cash award is
subject to the terms of the enclosed One-Time Cash Award Agreement.


Relocation Assistance. We understand, and you agree, that during your employment
by Visa you will maintain a personal residence in the San Francisco Bay Area and
that, other than with respect to required business travel, you will be
performing substantially all of your services as Executive Vice President, Chief
Risk Officer at Visa’s offices in the San Francisco Bay Area. You agree that you
will relocate your primary residence to the San Francisco Bay Area on or before
September 1, 2020. To assist you with your relocation to the San Francisco Bay
Area, we will provide you with relocation assistance in accordance with the
Company’s generally applicable relocation policy. The Company shall provide you
with tax “gross-up” payments with respect to any relocation expense
reimbursements that result in taxable income to you. Visa's provision of this
relocation assistance is subject to the terms of the Relocation Expense
Agreement attached to this offer letter.
Reimbursement. You also will be entitled to reimbursement for certain expenses
that may be incurred in connection with your acceptance of employment with Visa,
as provided in the Reimbursement Agreement attached hereto.
Benefits. We are pleased to confirm that effective upon your commencement of
employment with Visa, you will be eligible to participate in Visa’s group
benefit plans, in accordance with their terms and subject to their exclusions
and limitations. In addition, you will be provided retirement benefits in
accordance with the Company's 401(k) plan as in effect on your Start Date. Visa
reserves the right to amend, modify or terminate (in whole or in part) any of
our benefits programs at any time. Please see materials in your new hire packet
for additional information on the benefits provided by Visa. During your
employment by Visa you will be provided coverage



--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


under the Company’s directors and officers liability insurance policy and form
of indemnification agreement as in effect for other senior executives of the
Company.
Executive Severance Plan. You are also eligible to become a participant (a
“Participant”) in the Visa Inc. Executive Severance Plan (the “Plan”), and
thereby will be eligible to receive the severance benefits set forth in the Plan
subject to its terms. A copy of the Plan is attached to this offer letter. You
should read it carefully and become comfortable with its terms and conditions,
as well as the terms and conditions set forth below. Capitalized terms not
defined in this offer letter will have the meanings assigned to them in the
Plan. This offer letter constitutes your Letter Agreement under the Plan, and by
accepting this offer letter, you will be acknowledging and agreeing that (i) you
have received and reviewed a copy of the Plan; (ii) you understand that
participation in the Plan requires that you agree to the terms of the Plan
(including, without limitation, the covenants set forth in Section 7 of the
Plan) and the terms set forth below, and that you irrevocably and voluntarily
agree to those terms; and (iii) you have had the opportunity to carefully
evaluate this opportunity and you desire to participate in the Plan according to
the terms and conditions set forth therein and in this offer letter.


Your participation in the Plan will be effective upon the commencement of your
employment with Visa, subject to your signing and returning this offer letter to
Visa.
With regard to your participation in the Plan, you and the Company hereby agree
as follows:

1.Your first date of employment with the Company will be your “Eligibility Date”
for purposes of your becoming a Participant in the Plan.




2.If, while the Plan and this offer letter are in effect, you incur a Covered
Termination, you will be eligible to receive the Severance Benefits set forth in
Section 4(b) of the Plan, subject to the terms and conditions of the Plan.




3.If you become eligible to receive the Severance Benefits under the Plan, as a
condition to their receipt (other than the Accrued Amounts and Other Benefits),
you must (i) execute and not revoke a Waiver and Release in substantially the
form attached as Exhibit A to the Plan (which form may be modified by the
Company from time to time in its sole discretion within the time periods set
forth in the Plan, (ii) comply with the restrictive covenants set forth in
Section 7 of the Plan, and (iii) promptly resign from any position as an
officer, director or fiduciary of the Company and/or any subsidiary or affiliate
of the Company (and take any action reasonably requested by the Company to
effectuate such resignation).




4.You acknowledge that as a Participant in the Plan you will not be eligible to
participate in and hereby waive your right to receive severance pay or benefits
under any other Company severance plan, policy or agreement.




5.You understand that the waiver set forth in Section 4 above is irrevocable for
so long as the terms of this offer letter and the Plan remain in effect and that
this offer letter and the Plan set forth the entire agreement between you and
the Company with respect to any subject matter related to the Plan.




6.
Your status as a Participant in the Plan will end on the first to occur of: (i)
your termination of employment for any reason other than a “Covered Termination”
as defined in Section 2(h) of the Plan, and (ii) the third anniversary of your
Eligibility Date; provided that your eligibility to participate will
automatically be extended so as to terminate one (1) year from the anniversary
of your Eligibility Date, beginning with the third anniversary of your
Eligibility Date (the third anniversary of your Eligibility Date is hereinafter
referred to as the “Renewal Date”), unless at least ninety (90) days prior to
any Renewal Date the Company gives you written notice in accordance with Section
14 of the Plan that your participation in the Plan will not be so extended.
Notwithstanding anything herein to the contrary, if a Change of Control occurs
while you are a Participant in the Plan, in no event will your status as a
Participant in the Plan end prior to the end of the two (2)-year period
beginning on the date on which any such Change of Control occurs (other than as
a result of your ceasing to be employed by the Company or an Affiliated Entity
for any reason other than a Covered Termination).
7.You agree that (i) your acceptance of this offer letter results in your
enrollment and participation in the Plan pursuant to the terms and conditions of
the Plan and this offer letter, and (ii) the terms in this offer letter related
to the Plan may not be amended or terminated except pursuant to Section 11 of
the Plan.

Clawback Policy. You will be subject to the Visa Inc. Clawback Policy, which
allows the Board of Directors to recoup any excess incentive compensation paid
to members of the executive leadership team if the financial results on which
the awards were based are materially restated due to the executive’s fraud,
intentional misconduct or gross negligence. Please sign and return the enclosed
Clawback Policy Acknowledgement to demonstrate your receipt of, and agreement



--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


with, the Clawback Policy (a copy of which is attached to this offer letter) and
your understanding of how it may impact your compensation.
Stock Ownership Guideline. You will be subject to a stock ownership guideline of
three times your base salary. Equity interests that count toward the
satisfaction of the ownership guideline include shares owned outright by you,
shares jointly owned, restricted stock, and restricted stock units. You will
have five years from the date of your appointment as the Company’s Executive
Vice President & Chief Risk Officer to attain this ownership level. If you do
not meet the guideline by the end of the five-year period, you will be required
to hold a minimum of 50% of the net shares resulting from any future vesting of
restricted stock, restricted stock units, performance shares, or exercised stock
options until the guideline is met.
IRC 409A. This offer letter is intended to comply with the short-term deferral
rule under Treasury Regulation Section 1.409A-1(b)(4) and be exempt from Section
409A of the Internal Revenue Code (the “Code”), and shall be construed and
interpreted in accordance with such intent, provided that, if any severance
provided at any time hereunder involves non-qualified deferred compensation
within the meaning of Section 409A of the Code, it is intended to comply with
the applicable rules with regard thereto and shall be interpreted accordingly. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this offer letter providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Section 409A of the Code unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and, for purposes of any such provision of this offer letter,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Code, then with regard to any payment that is considered
non-qualified deferred compensation under Section 409A of the Code payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the date that is immediately
following the expiration of the six (6)-month period measured from the date of
such “separation from service” of you, and (ii) the date of your death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this paragraph (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to you in a lump sum, and any remaining payments and
benefits due under this offer letter shall be paid or provided in accordance
with the normal payment dates specified for them herein. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A of the Code, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because the arrangement
provides for a limit on the amount of expenses that may be reimbursed under such
arrangement over some or all of the period in which the reimbursement
arrangement remains in effect and (iii) such payments shall be made on or before
the last day of your taxable year following the taxable year in which the
expense



--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


occurred. For purposes of Section 409A of the Code, your right to receive any
installment payments pursuant to this offer letter shall be treated as a right
to receive a series of separate and distinct payments. In no event may you,
directly or indirectly, designate the calendar year of any payment to be made
under the offer letter that is considered non-qualified deferred compensation.
In the event the time period for considering any release and it becoming
effective as a condition of receiving severance shall overlap two calendar
years, no amount of such severance shall be paid in the earlier calendar year.
Proprietary Agreement and No Conflict with Prior Agreements. As an employee of
Visa, you will become knowledgeable about confidential and/or proprietary
information related to the operations, products and services of the Company and
related third parties. Similarly, you may have confidential or proprietary
information from prior employers that should not be used or disclosed to anyone
at Visa. Therefore, you will be required to read, complete and sign the
Company’s Proprietary Information and Inventions Agreement and return it to Visa
on or before your Start Date. In addition, Visa requests that you comply with
any existing and/or continuing contractual obligations that you may have with
your former employers. By accepting employment with Visa, you represent that you
are not under any contractual restrictions, express or implied, that will impact
your ability to fully meet the needs of this or future positions at Visa. In
addition, you agree to be bound by and to comply fully with all Visa policies
and procedures for employees.
Except as otherwise stated herein, in the event any current or former employer
of yours alleges that your employment by Visa is a breach of a non-compete or
other restrictive-covenant agreement between you and that employer, you
understand and agree that Visa will not indemnify you or pay for your
representation against any such claims. You further understand that if a court
or arbitrator determines or mandates that you may not provide services for Visa
for a period of time as a result of a restrictive covenant that you signed with
a current or former employer, you will not be entitled to any compensation or
equity vesting from Visa during that period and Visa may terminate your
employment. You understand that you are responsible for obtaining your own legal
advice on the enforceability and extent of any restrictive covenants you have
signed with any current or former employer.
At-Will Employment. Nothing in this offer letter is intended to create a fixed
term of employment at Visa. Your employment at Visa is on an at will basis,
meaning that, Visa will be free to terminate your employment at any time, and
that you will be free to resign from your employment with Visa at any time.
Entire Agreement. This offer letter and its appendices will form the complete
and exclusive statement of your employment arrangement with Visa, which
supersedes any other agreements or promises made to you by anyone, whether oral
or written. Your employment arrangement with Visa can be modified only in a
writing signed by you and a duly authorized representative of the Company, and
any modification will be subject to any approvals as may be required by the
Board of Directors or its Compensation Committee.
***



--------------------------------------------------------------------------------

image_01a.jpg [image_01a.jpg]


In line with our normal practices, this offer of employment (as well as
continued employment) is subject to you completing, signing and returning (a)
the enclosed Proprietary Information Agreement; and (b) a New Executive Officer
and Director Questionnaire, which will be provided to you under separate cover.
Further, in compliance with the Immigration Reform and Control Act of 1986, each
new employee, as a condition of employment, must complete an Employment
Verification Form I-9 and present proof of identity and employment eligibility.
Enclosed you will find a list of approved forms of identification, which we ask
you to provide on or before your Start Date.
If you accept this offer of employment, please sign and date this letter in the
space provided below and return a copy of the letter and the Proprietary
Information Agreement to Jennifer Grant.
Please contact me if you have any questions. We look forward to having you join
Visa Inc.
Sincerely,

VISA INC.By:/s/ Jennifer GrantName:Jennifer GrantTitle:EVP, Human Resources







ACCEPTED AND AGREED TO:
Paul D. Fabara






/s/ Paul D. Fabara July 18, 2019 SignatureDate






